Citation Nr: 0838714	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for contact dermatitis.  

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
contact dermatitis and denied service connection for anemia.


FINDINGS OF FACT

1.  The veteran's contact dermatitis is manifested by 20 
percent of exposed areas affected and steroid injections for 
a total duration of six weeks or more.

2.  Anemia is not shown by competent medical evidence to be 
related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 30 percent, but no higher, initial evaluation 
for contact dermatitis has been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code 7806 (2008).

2.  Anemia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's June 2004 and March 2006 notice letters described 
the evidence necessary to file a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim was received by VA.  As for the issue of an increased 
initial evaluation for the veteran's service connected 
contact dermatitis, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection and a claim for 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective dates have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  She appealed the disability 
evaluation assigned to contact dermatitis.  In a February 
2006 Statement of the Case the veteran was later provided 
with information concerning relevant diagnostic codes and 
their application, and the veteran made statements, through 
her representative, indicating actual knowledge of what would 
be required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2008).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claims, including service 
medical records, VA examinations, VA treatment records, and 
private medical records.  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The failure to provide specific notice required by Dingess in 
a timely fashion is harmless in this instance because the 
claim for service connection has been denied.  Any questions 
as to the disability rating or the effective date to be 
assigned are moot.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

II.  Increased initial evaluation for contact dermatitis

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's contact dermatitis is rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
dermatitis or eczema.

Under Diagnostic Code 7806 a 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

By a rating decision dated January 2005, the veteran was 
granted service connection for contact dermatitis and a 
noncompensable disability evaluation was assessed effective 
May 28, 2004.  A February 2006 statement of the case 
increased the evaluation to 10 percent effective May 28, 
2004.  This evaluation has remained in effect since that 
date.

A treatment record from Deborah B. Ohlhausen, M.D., dated in 
July 2004 indicated the veteran had a large number of 1-3 
millimeter seborrheic keratoses on her cheekbones and also on 
the upper chest, especially on the left side.  A few 
pedunculated acrochordons around the left neck was also 
noted.  The plan was noted as microdermabrasion versus 
chemical peels for removal of seborrheic keratoses discussed.  
In the meantime, Vanamide cream was prescribed to remove some 
of the hyperkeratosis as well as Defferin cream.  

At an October 2004 VA examination, the veteran reported 
developing hives in 1976 during basic training.  She 
indicated she also had an allergic reaction during a tear gas 
exposure exercise and also developing an allergy to Flagyl 
with hives and itching around this time as well.  Since that 
time, her skin had been quite sensitive and she could only 
use water on her face.  It was noted she also had adult onset 
acne.  She had to be careful with chemicals that she used on 
her hair or her scalp will break out.  She was also allergic 
to jewelry.  It was noted that the skin sensitivity was 
localized to her scalp, face, and arms mostly.  When she had 
an outbreak of hives they do resolve and were not 
debilitating.  

The examination revealed a few scattered one to two 
millimeter flesh colored papules on her face.  There were no 
other lesions seen on her neck or arms.  

At a December 2005 VA examination it was noted that the 
veteran used a steroid cream intermittently to control 
rashes.  The flare-ups, when they occur, lasted approximately 
two weeks.  Between these episodes she had sensitive skin 
especially on her arms, forehead, and face.  She had two 
flare-ups of the scalp rash the past year, and one lasting 
two weeks and one lasting four weeks.  She had received 
steroid injections and steroid cream for her treatment.  It 
was estimated that 80 percent of her head including scalp and 
face were involved with this rash.  There were only a few 
very small scars on the upper medial arms and she described 
persistent itching in those areas.  She had never had core 
acne, but one clinic note denotes mild acne.  There was no 
scarring alopecia and no hyperhidrosis.

The examination showed minimal evidence of medial upper arm 
rash with very small papillomata and no evidence of scaling 
or edema.  There were two small scars, one on the medial 
aspect of each arm.  There was evidence of hyperemia about 
the forehead and scalp and to a lesser degree of the face.  
The examiner noted in the diagnoses contact dermatitis, 
intermittent, primarily about the scalp, forehead and upper 
face; status facial acne, currently not active; the evidence 
of the ongoing dermatitis was minimal at the time of the 
examination and it was felt that the veteran's dermatitis was 
currently quiescent, between exacerbations; the rash on the 
upper arms was estimated to be 2 percent of total body 
surface, and including the involvement of the scalp and face, 
it was estimated this veteran had 10 percent of her total 
body surface involved with dermatitis.  

VA treatment records dated in March 2006 noted 20 year 
history of continuous itching involving different parts of 
the body, initially the scalp, and more recently involving 
the scalp, arms, and legs.  The veteran indicated that she 
lubricated her body after showering and used a gentle cleaner 
Centaphil and was informed to start moisturizing with 
Cetaphil cream twice daily or Lachydrin.  She was informed to 
continue Loratdine and to start Hydroxyzine.  

A letter dated October 2006 from Sharon D. Scott, M.D., 
indicated that the veteran had presented to the office a 
number of times in the last seven years for assessment and 
treatment of her dermatitis.  Dr. Scott indicated that her 
chart review showed documentation of dermatitis occurring on 
the veteran's scalp, forehead, face, abdomen, back, bilateral 
axillary areas, right arm, breast, bilateral hands, and both 
legs.  The physician noted that according to her 
documentation, it appeared that the dermatitis had involved 
greater than 20 percent of the veteran's body.  

At a November 2006 VA examination, the veteran reported that 
she had injections which she stated were steroid injections 
four to five times a year and will need steroid injections 
indefinitely.  She also stated she took Benadryl capsules for 
bad itching and sometimes she used cold water compresses to 
help relieve the itching.  She used baby oil for lubrication 
of the skin.  It was noted that this problem did not 
interfere with her ability to perform her work or in her 
normal daily activities.  She stated she wore a very tight 
lower extremity garment which she felt helped to relieve the 
itch and helped to keep her from scratching.  

The examination showed increase in size of the papules on the 
face, neck, and some on the arms.  There were very rare 
papules on the chest, breasts, abdomen, and thighs.  The 
papules that appeared to be enlarged were not inflamed and 
showed no sign of acute folliculitis.  The involvement of 
coverage was 5 percent of the body and 15 percent of the 
exposed areas.  

In June 2007, the veteran submitted VA and private outpatient 
treatment records with waiver of RO consideration of the 
medical evidence.  The medical evidence submitted contained 
records from Stephen Regas, M.D., Sharon Scott, M.D., and 
Brian Matthys, D.O.  The records range from 1999 to 2006.  
The records show treatment for various medical conditions to 
include the veteran's skin condition.  The records from Dr. 
Regas show treatment for rashes occurring on the face and 
thighs.  In December 2003, the veteran reported hives and a 
rash on her scalp.  She indicated she was taking Benadryl and 
Hydrocortisone cream.  The veteran was out of town at the 
time and was informed to go to the emergency room if her 
symptoms worsened.  In May 2004 she was diagnosed with 
dermatitis and was to continue Hydrocortisone, Benadryl, and 
Kenalog spray.  It was noted that she would no longer receive 
steroid injections that year.  In March 2006, the veteran was 
seen for patches of fine red rash on her right arm and back.  
She was prescribed Allegra.  

A June 2006 letter from Dr. Matthys indicated the veteran's 
chief complaint was skin eruption with itching.  She 
indicated the problem locations included the abdomen, left 
thigh, right thigh, face, and chest.  It was noted that the 
veteran had no past or current treatment for her skin 
condition.  Examination of the face showed scattered, brown 
waxy keratotic plaque.  Inspection of the skin outside the 
affected area revealed no abnormalities.  

A December 2006 VA treatment record noted the veteran's 
report of 20 year history of continuous itching involving 
different part of the body.  She used oil of Olay or Dove 
liquid or bar soap to wash then applied fragrance free baby 
oil then St. Ives lotion or Vaseline intensive care or 
eucerin.  She used Johnson's baby gel on her ankles and feet 
and covered her feet with socks.  She used TAC 0.1 percent 
cream to her entire body in the past and took Atarax 50 mg.  
She also used Sal acid shampoo and Synalar solution to her 
scalp alternating with over the counter shampoo.  She 
indicated Loratidine and Allegra did not help.  Benadryl gave 
her temporary relief and had received steroid injections from 
a private doctor.  The examination showed numerous stuck on 
brown papules on the face and scalp.  

Although the November 2006 VA examiner noted that the 
veteran's skin condition involved coverage of 5 percent of 
the body and 15 percent of the exposed area, it was noted 
that the veteran had taken steroid injections and would 
continue to take them.  In addition, in a letter dated 
October 2006, Dr. Scott indicated that the veteran had been 
treated in the last seven years for her dermatitis and the 
dermatitis occurred on the scalp, forehead, face, abdomen, 
back, bilateral axillary areas, right arm, breast, bilateral 
hands, and both legs.  Dr. Scott noted the dermatitis 
involved greater than 20 percent of the veteran's body.  
Resolving doubt in the veteran's favor, the Board finds the 
veteran's contact dermatitis warrants a 30 percent disability 
evaluation under Diagnostic Code 7806.

There is no evidence that a 60 percent disability evaluation 
is warranted under Diagnostic Code 7806 as there is no 
medical evidence that the contact dermatitis covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; there is constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

III.  Service connection for anemia

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for anemia.

Service medical records show that in September 1981, the 
veteran reported feeling weak and fatigued.  A complete blood 
count test was normal.  No abnormal bleeding was noted.  

A letter dated July 2004 from Dr. Scott indicated that the 
veteran has been diagnosed with anemia, but no treatment was 
noted.

At a December 2005 VA examination, the examiner noted that at 
the present time the veteran did not show evidence of anemia, 
although she had symptoms of weakness, fatigue, and 
lightheadedness.  The examiner opined that it was not as 
least as likely as not that the veteran had significant 
chronic anemia and further, that any mild anemia that she had 
at this time could not be considered service connected.  

Although the service medical records showed complaints of 
weakness and fatigue in September 1981, there was no evidence 
of a diagnosis of anemia in the records and, as noted above, 
the December 2005 VA examiner opined that any mild anemia 
that the veteran had could not be considered service 
connected.  In addition, anemia was not documented until the 
2004 letter from Dr. Scott, approximately 20 years after 
separation from service.  As such, there was a considerable 
length of time between the veteran's separation from service 
and her diagnosis of anemia.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  While the veteran believes that her anemia is 
related to his military service, she is a layperson, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent evidence directly 
linking her disorder to service.  In light of the foregoing, 
the Board finds that the preponderance of the competent 
evidence of record is against entitlement to service 
connection for anemia.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Absent competent medical evidence relating mild anemia to 
active service, the veteran is not entitled to service 
connection.

Accordingly, as the preponderance of the competent evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial 30 percent evaluation for contact 
dermatitis is granted.

Entitlement to service connection for anemia is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


